Nichols, Presiding Justice.
The plaintiffs filed an action in Fulton County Superior Court seeking, among other relief, an accounting between partners of a limited partnership. The sole asset of the corporation was real property located in Forsyth County, Georgia and a lis pendens notice was filed in the Superior Court of Forsyth County. *136Thereafter the Superior Court of Fulton County, on October 18, 1973 entered a judgment ordering the lis pendens notice canceled and enjoining the plaintiffs from proceeding under it and from filing any additional lis pendens notice against the property. The notice of appeal in the present case was filed November 16, 1973. Prior to the filing of the notice of appeal, the property covered by the lis pendens notice was sold on October 26,1973 and in accordance with the judgment of the trial court, dated October 18, 1973, part of the proceeds were placed in escrow to satisfy any judgment that might be obtained by the plaintiffs. Held:
Argued February 12, 1974
Decided April 4, 1974
Rehearing denied April 23, 1974.
Alton H. Hopkins, Ware, Sterne & Griffin, Steven S. Dunlevie, for appellants.
Davis, Mathews & Quigley, Baxter L. Davis, L. Brown Bivens, for appellee.
Under the decision of this court in Davis v. Creative Land Development Corp., 230 Ga. 47 (195 SE2d 411), the questions presented, to wit — whether the plaintiffs were entitled to maintain their lis pendens notice in Forsyth County or were entitled to file any additional lis pendens notices against said property — are moot and the appeal must be dismissed.

Appeal dismissed.


All the Justices concur.